 

EXHIBIT 10.48

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

Infinity Energy Resources, Inc.

 

Senior Secured Convertible Note

 

Issuance Date: May 7, 2015   Original Principal Amount:     U.S. $12,000,000

 

FOR VALUE RECEIVED, Infinity Energy Resources, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of HUDSON BAY MASTER FUND LTD or
its registered assigns (“Holder”) the amount set forth above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date, on any Installment Date with respect to the Installment Amount
due on such Installment Date (each as defined below), or upon acceleration,
redemption or otherwise (in each case in accordance with the terms hereof) and
to pay interest (“Interest”) on any outstanding Principal at the applicable
Interest Rate (as defined below) from the date set forth above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
the Maturity Date, on any Installment Date with respect to the Installment
Amount due on such Installment Date, or upon acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Senior Secured Convertible Note (including all Senior Secured Convertible Notes
issued in exchange, transfer or replacement hereof, this “Note”) is one of an
issue of Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement, dated as of May 7, 2015 (the “Subscription Date”), by and
among the Company and the investors (the “Buyers”) referred to therein, as
amended from time to time (collectively, the “Notes”, and such other Senior
Secured Convertible Notes, the “Other Notes”). Certain capitalized terms used
herein are defined in Section 31.

 

 

 

 

1. PRINCIPAL.

 

(a) Payments of Principal. On each Installment Date, the Company shall pay to
the Holder an amount equal to the Installment Amount due on such Installment
Date in accordance with Section 8. On the Maturity Date, the Company shall pay
to the Holder an amount in cash (excluding any amounts paid in shares of Common
Stock on the Maturity Date in accordance with Section 8) representing all
outstanding Principal, accrued and unpaid Interest and accrued and unpaid Late
Charges (as defined in Section 24(c)) on such Principal and Interest. Other than
as specifically permitted by this Note, the Company may not prepay any portion
of the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.

 

(b) Investor Prepayments; No Share Issuance until Paid in Full. Upon the
consummation of any Investor Prepayment, the aggregate outstanding Restricted
Principal under this Note shall automatically become unrestricted Principal
hereunder, on a dollar-for-dollar basis, in an amount equal to the aggregate
amount of cash paid in such Investor Prepayment. Notwithstanding anything herein
to the contrary, the shares of Common Stock issuable upon conversion of
Restricted Principal hereunder shall not be issued by the Company until such
Restricted Principal subject to such conversion has been fully paid (to the
Company or to such other Persons as directed by the Company in writing) and
becomes unrestricted in accordance with the preceding sentence.

 

(c) Prohibited Transfer Reduction. Upon any Prohibited Transfer (as defined in
the Investor Note) of the Investor Note, (x) the Investor Note shall be deemed
paid in full and shall be null and void, (y) 75% of the Restricted Principal
then outstanding hereunder shall be automatically cancelled and (z) the
remaining 25% of Restricted Principal outstanding hereunder shall automatically
become unrestricted Principal hereunder.

 

(d) Investor Offset Right Reduction. Upon any exercise by the Holder of Investor
Offset Rights (as defined in the Investor Note), the Restricted Principal
hereunder shall automatically and simultaneously be reduced, on a
dollar-for-dollar basis, by such portion of the aggregate principal of the
Investor Note cancelled pursuant to such Investor Offset Rights.

 

(e) Single Integrated Transaction. The Company hereby acknowledges and agrees
that (i) the Holder shall be entitled to exercise the Investor Offset Rights
through any means permissible under applicable law, including without
limitation, set-off and recoupment and (ii) the obligations of the Holder under
the Investor Note and the obligations of the Company under this Note arise in a
single integrated transaction and constitute related and interdependent
obligations within such transaction.

 

2

 

 



2. INTEREST; INTEREST RATE.

 

(a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of a 360-day year and twelve 30-day months and shall be
payable in arrears on each Interest Date and shall compound each calendar month
and shall be payable in accordance with the terms of this Note. Interest shall
be paid (i) on each Interest Date occurring on an Installment Date in accordance
with Section 8 as part of the applicable Installment Amount due on the
applicable Installment Date and (ii) with respect to each other Interest Date,
on such Interest Date in cash.

 

(b) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount on each Conversion Date in accordance with
Section 3(b)(i) or upon any redemption in accordance with Section 11 or any
required payment upon any Bankruptcy Event of Default.. From and after the
occurrence and during the continuance of any Event of Default, the Interest Rate
shall automatically be increased to eighteen percent (18.0%) per annum. In the
event that such Event of Default is subsequently cured, the adjustment referred
to in the preceding sentence shall cease to be effective as of the calendar day
immediately following the date of such cure; provided that the Interest as
calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
such cure of such Event of Default.

 

3. CONVERSION OF NOTES. At any time after the Issuance Date, this Note shall be
convertible into validly issued, fully paid and non-assessable shares of Common
Stock (as defined below), on the terms and conditions set forth in this Section
3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

3

 

 

(i) “Conversion Amount” means the sum of (x) portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made and (y) all accrued and unpaid Interest with respect to such portion
of the Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest, if any.

 

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $0.50, subject to adjustment as provided herein.

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date“), the Holder shall deliver (whether via
facsimile, electronic mail or otherwise), for receipt on or prior to 11:59 p.m.,
New York time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to the Company. If
required by Section 3(c)(iii), within three (3) Trading Days following a
conversion of this Note as aforesaid, the Holder shall surrender this Note to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking with respect to this Note in the case of its
loss, theft or destruction as contemplated by Section 18(b)). On or before the
first (1st) Trading Day following the date of receipt of a Conversion Notice,
the Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation, in the form attached hereto as Exhibit II, of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”) which confirmation shall constitute an instruction to the Transfer Agent
to process such Conversion Notice in accordance with the terms herein. On or
before the third (3rd) Trading Day following the date on which the Company has
received a Conversion Notice (or such earlier date as required pursuant to the
1934 Act or other applicable law, rule or regulation for the settlement of a
trade initiated on the applicable Conversion Date of such shares of Common Stock
issuable pursuant to such Conversion Notice) (the “Share Delivery Deadline”),
the Company shall (1) provided that the Transfer Agent is participating in The
Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled pursuant to such conversion to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(2) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, upon the request of the Holder, issue and deliver
(via reputable overnight courier) to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled
pursuant to such conversion. If this Note is physically surrendered for
conversion pursuant to Section 3(c)(iii) and the outstanding Principal of this
Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Holder (or its designee) a new Note (in accordance with
Section 18(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date. In the event
of a partial conversion of this Note pursuant hereto, the Principal amount
converted shall be deducted from the Installment Amount(s) relating to the
Installment Date(s) as set forth in the applicable Conversion Notice.
Notwithstanding anything to the contrary contained in this Note or the
Registration Rights Agreement, after the effective date of the Registration
Statement (as defined in the Registration Rights Agreement) and prior to the
Holder’s receipt of the notice of a Grace Period (as defined in the Registration
Rights Agreement), the Company shall cause the Transfer Agent to deliver
unlegended shares of Common Stock to the Holder (or its designee) in connection
with any sale of Registrable Securities (as defined in the Registration Rights
Agreement) with respect to which the Holder has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the particular
Registration Statement to the extent applicable, and for which the Holder has
not yet settled.

 

4

 

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, on or prior to the applicable Share Delivery Deadline,
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, to issue and deliver to the Holder (or its
designee) a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of the
Holder or the Holder’s designee with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of this Note
(as the case may be) or (II) if the Registration Statement covering the resale
of the shares of Common Stock that are the subject of the Conversion Notice (the
“Unavailable Conversion Shares”) is not available for the resale of such
Unavailable Conversion Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement (x) so
notify the Holder and (y) deliver the shares of Common Stock electronically
without any restrictive legend by crediting such aggregate number of shares of
Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system (the event described in the immediately
foregoing clause (II) is hereinafter referred as a “Notice Failure” and together
with the event described in clause (I) above, a “Conversion Failure”), then, in
addition to all other remedies available to the Holder, (1) the Company shall
pay in cash to the Holder on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 2% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Deadline and to
which the Holder is entitled, multiplied by (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Conversion Date and ending on the applicable
Share Delivery Date and (2) the Holder, upon written notice to the Company, may
void its Conversion Notice with respect to, and retain or have returned (as the
case may be) any portion of this Note that has not been converted pursuant to
such Conversion Notice, provided that the voiding of a Conversion Notice shall
not affect the Company’s obligations to make any payments which have accrued
prior to the date of such notice pursuant to this Section 3(c)(ii) or otherwise.
In addition to the foregoing, if on or prior to the Share Delivery Deadline
either (A) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, the Company shall fail to issue and deliver to the
Holder (or its designee) a certificate and register such shares of Common Stock
on the Company’s share register or, if the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, the Transfer Agent shall
fail to credit the balance account of the Holder or the Holder’s designee with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion hereunder or pursuant to the Company’s obligation
pursuant to clause (II) below or (B) a Notice Failure occurs, and if on or after
such Share Delivery Deadline the Holder purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock issuable
upon such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then, in addition to all other remedies available to the Holder, the
Company shall, within three (3) Business Days after receipt of the Holder’s
request and in the Holder’s discretion, either: (I) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point the
Company’s obligation to so issue and deliver such certificate (and to issue such
shares of Common Stock) or credit the balance account of such Holder or such
Holder’s designee, as applicable, with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion hereunder (as
the case may be) (and to issue such shares of Common Stock) shall terminate, or
(II) promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the balance account of such Holder or such Holder’s designee, as applicable,
with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be) and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (x) such number of shares of Common Stock multiplied by (y)
the lowest Closing Sale Price of the Common Stock on any Trading Day during the
period commencing on the date of the applicable Conversion Notice and ending on
the date of such issuance and payment under this clause (II) (the “Buy-In
Payment Amount”). Nothing shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock (or to electronically deliver such shares of Common
Stock) upon the conversion of this Note as required pursuant to the terms
hereof.

 

5

 

 

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes and Restricted Principal held by
such holders held by such holders (the “Registered Notes”). The entries in the
Register shall be conclusive and binding for all purposes absent manifest error.
The Company and the holders of the Notes shall treat each Person whose name is
recorded in the Register as the owner of a Note for all purposes (including,
without limitation, the right to receive payments of Principal and Interest
hereunder) notwithstanding notice to the contrary. A Registered Note may be
assigned, transferred or sold in whole or in part only by registration of such
assignment or sale on the Register. Upon its receipt of a written request to
assign, transfer or sell all or part of any Registered Note by the holder
thereof, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 18, provided that if
the Company does not so record an assignment, transfer or sale (as the case may
be) of all or part of any Registered Note within two (2) Business Days of such a
request, then the Register shall be automatically deemed updated to reflect such
assignment, transfer or sale (as the case may be). Notwithstanding anything to
the contrary set forth in this Section 3, following conversion of any portion of
this Note in accordance with the terms hereof, the Holder shall not be required
to physically surrender this Note to the Company unless (A) the full Conversion
Amount represented by this Note is being converted (in which event this Note
shall be delivered to the Company following conversion thereof as contemplated
by Section 3(c)(i)) or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges
converted and/or paid (as the case may be) or Restricted Principal becoming
unrestricted and the dates of such conversions, Investor Prepayments and/or
payments (as the case may be) or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion. If the Company does not update the
Register to record such Principal, Interest and Late Charges converted and/or
paid (as the case may be) or Restricted Principal becoming unrestricted and the
dates of such conversions, Investor Prepayment and/or payments (as the case may
be) within two (2) Business Days of such occurrence, then the Register shall be
automatically deemed updated to reflect such occurrence.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 23.

 

6

 

 

(d) Limitations on Conversions. The Company shall not effect the conversion of
any portion of this Note, and the Holder shall not have the right to convert any
portion of this Note pursuant to the terms and conditions of this Note and any
such conversion shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, the Holder together with the
other Attribution Parties collectively would beneficially own in excess of 9.99%
(the “Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the number of shares of Common
Stock held by the Holder and all other Attribution Parties plus the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of the
other Attribution Parties and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any convertible notes or convertible preferred stock or warrants,
including the Warrants) beneficially owned by the Holder or any other
Attribution Party subject to a limitation on conversion or exercise analogous to
the limitation contained in this Section 3(d)(i). For purposes of this Section
3(d)(i), beneficial ownership shall be calculated in accordance with Section
13(d) of the 1934 Act. For purposes of determining the number of outstanding
shares of Common Stock the Holder may acquire upon the conversion of this Note
without exceeding the Maximum Percentage, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the SEC, as the case may be, (y) a more
recent public announcement by the Company or (z) any other written notice by the
Company or the Transfer Agent, if any, setting forth the number of shares of
Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Company receives a Conversion Notice from the Holder at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall notify the Holder in writing of the
number of shares of Common Stock then outstanding and, to the extent that such
Conversion Notice would otherwise cause the Holder’s beneficial ownership, as
determined pursuant to this Section 3(d)(i), to exceed the Maximum Percentage,
the Holder must notify the Company of a reduced number of shares of Common Stock
to be purchased pursuant to such Conversion Notice. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
Business Day confirm orally and in writing or by electronic mail to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder and any other Attribution Party since the date as of which the
Reported Outstanding Share Number was reported. In the event that the issuance
of shares of Common Stock to the Holder upon conversion of this Note results in
the Holder and the other Attribution Parties being deemed to beneficially own,
in the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the 1934 Act), the
number of shares so issued by which the Holder’s and the other Attribution
Parties’ aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. Upon delivery of a written notice to the Company, the Holder may from
time to time increase (with such increase not effective until the sixty-first
(61st) day after delivery of such notice) or decrease the Maximum Percentage to
any other percentage not in excess of 9.99% as specified in such notice;
provided that (i) any such increase in the Maximum Percentage will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company and (ii) any such increase or decrease will apply only to the Holder and
the other Attribution Parties and not to any other holder of Notes that is not
an Attribution Party of the Holder. For purposes of clarity, the shares of
Common Stock issuable pursuant to the terms of this Note in excess of the
Maximum Percentage shall not be deemed to be beneficially owned by the Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the 1934 Act. No prior inability to convert this Note pursuant to this paragraph
shall have any effect on the applicability of the provisions of this paragraph
with respect to any subsequent determination of convertibility. The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 3(d)(i) to the extent
necessary to correct this paragraph (or any portion of this paragraph) which may
be defective or inconsistent with the intended beneficial ownership limitation
contained in this Section 3(d)(i) or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitation contained
in this paragraph may not be waived and shall apply to a successor holder of
this Note.

 



7

 

 



(e) Right of Alternate Conversion.

 

(i) General.

 

(1) Alternate Optional Conversion. At any time, at the option of the Holder, the
Holder may convert (each, an “Alternate Optional Conversion”, and the date of
such Alternate Optional Conversion, an “Alternate Optional Conversion Date”)
all, or any part, of up to an aggregate of the Principal amount of this Note as
of the initial Issuance Date equal to the Holder Pro Rata Amount of $12 million
(together with any accrued and unpaid Interest thereon and accrued and unpaid
Late Charges on such Principal and Interest through such Alternate Optional
Conversion Date) into shares of Common Stock (such portion of the Conversion
Amount subject to such Alternate Optional Conversion, the “Alternate Optional
Conversion Amount”) at the Alternate Conversion Price. In the event that the
Holder shall sell or otherwise transfer all or any portion of this Note, each
transferee shall be allocated such portion of the Conversion Amount eligible to
be an Alternate Optional Conversion Amount, if any, as specified in the
documentation with respect to such transfer (or, if unspecified therein, pro
rata based on the portion of this Note transferred).

 

(2) Alternate Conversion Upon an Event of Default. At any time at any time after
the occurrence of an Event of Default (regardless of whether such Event of
Default has been cured or if the Holder has delivered an Event of Default
Redemption Notice to the Company), the Holder may, at the Holder’s option,
convert (each, an “Alternate Event of Default Conversion” and together with each
Alternate Optional Conversion, each, an “Alternate Conversion”, and the date of
such Alternate Event of Default Conversion, each, an “Alternate Event of Default
Conversion Date”, and together with each Alternate Optional Conversion Date,
each, an “Alternate Conversion Date”) all, or any part of, the Conversion Amount
(such portion of the Conversion Amount subject to such Alternate Conversion, the
“Alternate Event of Default Conversion Amount” and together with each Alternate
Optional Conversion Amount, each, an “Alternate Conversion Amount”) into shares
of Common Stock at the Alternate Conversion Price.

 

(ii) Mechanics of Alternate Conversion. On any Alternate Conversion Date, the
Holder may voluntarily convert any Alternate Conversion Amount pursuant to
Section 3(c) (with “Alternate Conversion Price” replacing “Conversion Price” for
all purposes hereunder with respect to such Alternate Conversion and, solely
with respect to the calculation of the number of shares of Common Stock issuable
upon conversion of any Conversion Amount in an Alternate Default Conversion,
with “Redemption Premium of the Conversion Amount” replacing “Conversion Amount”
in clause (x) of the definition of Conversion Rate above with respect to such
Alternate Conversion) by designating in the Conversion Notice delivered pursuant
to this Section 3(e) of this Note that the Holder is electing to use the
Alternate Conversion Price for such conversion. Notwithstanding anything to the
contrary in this Section 3(e), but subject to Section 3(d), until the Company
delivers shares of Common Stock representing the applicable Alternate Conversion
Amount to the Holder, such Alternate Conversion Amount may be converted by the
Holder into shares of Common Stock pursuant to Section 3(c) without regard to
this Section 3(e).

 



8

 

 

4. RIGHTS UPON EVENT OF DEFAULT.

 



 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default” and each of the events in clauses (ix), (x) and (xi) shall constitute a
“Bankruptcy Event of Default”:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement) to be filed with the SEC on or prior to the date
that is five (5) days after the applicable Filing Deadline (as defined in the
Registration Rights Agreement);

 

(ii) at any time after the initial Registration Statement filed pursuant to the
Registration Rights Agreement is declared effective by the SEC, the
effectiveness of such Registration Statement (or any other Registration
Statement registering any Registrable Securities (as defined in the Registration
Rights Agreement)) lapses for any reason (including, without limitation, the
issuance of a stop order) or such Registration Statement (or the prospectus
contained therein) is unavailable to any holder of Registrable Securities for
sale of all of such holder’s Registrable Securities in accordance with the terms
of the Registration Rights Agreement, and such lapse or unavailability continues
for a period of five (5) consecutive days or for more than an aggregate of
fifteen (15) days in any 365-day period (excluding days during an Allowable
Grace Period (as defined in the Registration Rights Agreement));

 

(iii) the suspension (or threatened suspension) from trading or the failure (or
threatened failure) of the Common Stock to be trading or listed (as applicable)
on an Eligible Market for a period of five (5) consecutive Trading Days;

 

(iv) the Company’s (A) failure to cure a Conversion Failure or a Delivery
Failure (as defined in the Warrants) by delivery of the required number of
shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice, written or
oral, to any holder of the Notes or Warrants, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d), or a request for exercise of
any Warrants for Warrant Shares in accordance with the provisions of the
Warrants;

 

(v) except to the extent the Company is in compliance with Section 10(b) below,
at any time following the tenth (10th) consecutive day that the Holder’s
Authorized Share Allocation (as defined in Section 10(a) below) is less than the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note (without regard to
any limitations on conversion set forth in Section 3(d) or otherwise), and (B)
the number of shares of Common Stock that the Holder would be entitled to
receive upon exercise in full of the Holder’s Warrants (without regard to any
limitations on exercise set forth in the Warrants);

 

9

 

 

(vi) the Company’s or any Subsidiary’s failure to pay to the Holder any amount
of Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure remains uncured for a period of at least two (2) Trading Days;

 

(vii) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the Holder upon conversion or exercise (as
the case may be) of any Securities acquired by the Holder under the Securities
Purchase Agreement (including this Note) as and when required by such Securities
or the Securities Purchase Agreement, unless otherwise then prohibited by
applicable federal securities laws, and any such failure remains uncured for at
least five (5) days;

 

(viii) other than such Indebtedness or judgments set forth on Schedule
4(a)(viii) attached hereto (solely to the extent such holders have not taken any
action to enforce such Indebtedness or judgments, which would reasonably be
expected to result in the seizure of any assets of the Company or any of its
Subsidiaries) (collectively, the “Permitted Default Indebtedness”), the
occurrence of any default under, redemption of or acceleration prior to maturity
of at least an aggregate of $100,000 of Indebtedness (as defined in the
Securities Purchase Agreement) of the Company or any of its Subsidiaries, other
than with respect to any Other Notes;

 

(ix) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

 

(x) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 

10

 

 

(xi) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

(xii) other than with respect to the Permitted Default Indebtedness, a final
judgment or judgments for the payment of money aggregating in excess of $100,000
are rendered against the Company and/or any of its Subsidiaries and which
judgments are not, within thirty (30) days after the entry thereof, bonded,
discharged, settled or stayed pending appeal, or are not discharged within
thirty (30) days after the expiration of such stay; provided, however, any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $100,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company or such Subsidiary (as the case may be) will receive
the proceeds of such insurance or indemnity within thirty (30) days of the
issuance of such judgment;

 

(xiii) other than with respect to the Permitted Default Indebtedness, the
Company and/or any Subsidiary, individually or in the aggregate, either (i)
fails to pay, when due, or within any applicable grace period, any payment with
respect to any Indebtedness in excess of $100,000 due to any third party (other
than, with respect to unsecured Indebtedness only, payments contested by the
Company and/or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP) or is otherwise in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$100,000, which breach or violation permits the other party thereto to declare a
default or otherwise accelerate amounts due thereunder, or (ii) suffer to exist
any other circumstance or event that would, with or without the passage of time
or the giving of notice, result in a default or event of default under any
agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

 

11

 

 

(xiv) other than as specifically set forth in another clause of this Section
4(a), the Company or any Subsidiary breaches any representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant or other term or condition that is curable, only
if such breach remains uncured for a period of five (5) consecutive Trading
Days;

 

(xv) a false or inaccurate certification (including a false or inaccurate deemed
certification) by the Company that either (A) the Equity Conditions are
satisfied, (B) there has been no Equity Conditions Failure, or (C) as to whether
any Event of Default has occurred;

 

(xvi) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 13 of this Note;

 

(xvii) any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs;

 

(xviii) any provision of any Transaction Document (including, without
limitation, the Security Documents and the Guaranties) shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against the parties thereto, or the validity or
enforceability thereof shall be contested by any party thereto, or a proceeding
shall be commenced by the Company or any Subsidiary or any governmental
authority having jurisdiction over any of them, seeking to establish the
invalidity or unenforceability thereof, or the Company or any Subsidiary shall
deny in writing that it has any liability or obligation purported to be created
under any Transaction Document (including, without limitation, the Security
Documents and the Guaranties);

 

(xix) any Security Document shall for any reason fail or cease to create a
separate valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien (as defined in the Securities Purchase
Agreement) on the Collateral (as defined in the Security Documents) in favor of
the Collateral Agent (as defined in the Securities Purchase Agreement) or any
material provision of any Security Document shall at any time for any reason
cease to be valid and binding on or enforceable against the Company or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by the Company or any governmental authority
having jurisdiction over the Company, seeking to establish the invalidity or
unenforceability thereof;

 

12

 

 

(xx) any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of the Company or
any Subsidiary, if any such event or circumstance could have a Material Adverse
Effect; or

 

(xxi) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

 

(b) Notice of an Event of Default; Redemption Right. Upon the occurrence of an
Event of Default with respect to this Note or any Other Note, the Company shall
within two (2) Business Day deliver written notice thereof via facsimile or
electronic mail and overnight courier (with next day delivery specified) (an
“Event of Default Notice”) to the Holder. At any time after the earlier of the
Holder’s receipt of an Event of Default Notice and the Holder becoming aware of
an Event of Default (such earlier date, the “Event of Default Right Commencement
Date”) and ending (such ending date, the “Event of Default Right Expiration
Date”, and each such period, an “Event of Default Redemption Right Period”) on
the twentieth (20th) Trading Day after the later of (x) the date such Event of
Default is cured and (y) the Holder’s receipt of an Event of Default Notice that
includes (I) a reasonable description of the applicable Event of Default, (II) a
certification as to whether, in the opinion of the Company, such Event of
Default is capable of being cured and, if applicable, a reasonable description
of any existing plans of the Company to cure such Event of Default and (III) a
certification as to the date the Event of Default occurred and, if cured on or
prior to the date of such Event of Default Notice, the applicable Event of
Default Right Expiration Date, the Holder may require the Company to redeem
(regardless of whether such Event of Default has been cured on or prior to the
Event of Default Right Expiration Date) all or any portion of this Note by
delivering written notice thereof (the ”Event of Default Redemption Notice") to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to redeem. Each portion of this Note subject
to redemption by the Company pursuant to this Section 4(b) shall be redeemed by
the Company at a price equal to the greater of (i) the product of (A) the
Conversion Amount to be redeemed multiplied by (B) the Redemption Premium and
(ii) the product of (X) the Conversion Rate with respect to the Conversion
Amount in effect at such time as the Holder delivers an Event of Default
Redemption Notice multiplied by (Y) the product of (1) the Redemption Premium
multiplied by (2) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Company makes the entire payment
required to be made under this Section 4(b) (the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 11. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
3(e), but subject to Section 3(d), until the Event of Default Redemption Price
(together with any Late Charges thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 4(b) (together with any Late Charges
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to the terms of this Note. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Event of Default Redemption Notice. In the event of the Company’s
redemption of any portion of this Note under this Section 4(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty. Any redemption
upon an Event of Default shall not constitute an election of remedies by the
Holder, and all other rights and remedies of the Holder shall be preserved.

 

13

 

 

(c) Mandatory Redemption upon Bankruptcy Event of Default. Notwithstanding
anything to the contrary herein, and notwithstanding any conversion that is then
required or in process, upon any Bankruptcy Event of Default, whether occurring
prior to or following the Maturity Date, the Company shall immediately pay to
the Holder an amount in cash representing (i) all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest, multiplied by (ii) the Redemption Premium, in addition to any and all
other amounts due hereunder, without the requirement for any notice or demand or
other action by the Holder or any other person or entity, provided that the
Holder may, in its sole discretion, waive such right to receive payment upon a
Bankruptcy Event of Default, in whole or in part, and any such waiver shall not
affect any other rights of the Holder hereunder, including any other rights in
respect of such Bankruptcy Event of Default, any right to conversion, and any
right to payment of the Event of Default Redemption Price or any other
Redemption Price, as applicable.

 

5. RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 4(c)(a) pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder prior to such Fundamental Transaction, including agreements to deliver to
each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking and security to the Notes, and
satisfactory to the Holder and (ii) the Successor Entity (including its Parent
Entity) is a publicly traded corporation whose common stock is quoted on or
listed for trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property (except such items still issuable under Sections 6 and 15, which shall
continue to be receivable thereafter) issuable upon the conversion or redemption
of the Notes prior to such Fundamental Transaction, such shares of the publicly
traded common stock (or their equivalent) of the Successor Entity (including its
Parent Entity) which the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Note been converted
immediately prior to such Fundamental Transaction (without regard to any
limitations on the conversion of this Note), as adjusted in accordance with the
provisions of this Note. Notwithstanding the foregoing, the Holder may elect, at
its sole option, by delivery of written notice to the Company to waive this
Section 5(a) to permit the Fundamental Transaction without the assumption of
this Note. The provisions of this Section 4(c) shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the conversion of this Note.

 

14

 

 

(b) Notice of a Change of Control; Redemption Right. No sooner than twenty (20)
Trading Days nor later than ten (10) Trading Days prior to the consummation of a
Change of Control (the “Change of Control Date”), but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or electronic mail and overnight courier to the Holder (a
“Change of Control Notice”). At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice or the Holder becoming aware of a
Change of Control if a Change of Control Notice is not delivered to the Holder
in accordance with the immediately preceding sentence (as applicable) and ending
on the later of twenty (20) Trading Days after (A) consummation of such Change
of Control or (B) the date of receipt of such Change of Control Notice, the
Holder may require the Company to redeem all or any portion of this Note by
delivering written notice thereof (“Change of Control Redemption Notice”) to the
Company, which Change of Control Redemption Notice shall indicate the Conversion
Amount the Holder is electing to redeem. The portion of this Note subject to
redemption pursuant to this Section 4(c) shall be redeemed by the Company in
cash at a price equal to the greatest of (i) the product of (w) the Change of
Control Redemption Premium multiplied by (y) the Conversion Amount being
redeemed, (ii) the product of (x) the Change of Control Redemption Premium
multiplied by (y) the product of (A) the Conversion Amount being redeemed
multiplied by (B) the quotient determined by dividing (I) the greatest Closing
Sale Price of the shares of Common Stock during the period beginning on the date
immediately preceding the earlier to occur of (1) the consummation of the
applicable Change of Control and (2) the public announcement of such Change of
Control and ending on the date the Holder delivers the Change of Control
Redemption Notice by (II) the Conversion Price then in effect and (iii) the
product of (y) the Change of Control Redemption Premium multiplied by (z) the
product of (A) the Conversion Amount being redeemed multiplied by (B) the
quotient of (I) the aggregate cash consideration and the aggregate cash value of
any non-cash consideration per share of Common Stock to be paid to the holders
of the shares of Common Stock upon consummation of such Change of Control (any
such non-cash consideration constituting publicly-traded securities shall be
valued at the highest of the Closing Sale Price of such securities as of the
Trading Day immediately prior to the consummation of such Change of Control, the
Closing Sale Price of such securities on the Trading Day immediately following
the public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading Day immediately prior to the public
announcement of such proposed Change of Control) divided by (II) the Conversion
Price then in effect (the “Change of Control Redemption Price”). Redemptions
required by this Section 4(c) shall be made in accordance with the provisions of
Section 11 and shall have priority to payments to stockholders in connection
with such Change of Control. To the extent redemptions required by this Section
4(c)(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. Notwithstanding anything to the contrary in this Section
4(c), but subject to Section 3(d), until the Change of Control Redemption Price
(together with any Late Charges thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 4(c)(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event of a partial redemption of this
Note pursuant hereto, the Principal amount redeemed shall be deducted from the
Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Change of Control Redemption Notice. In the event of the Company’s
redemption of any portion of this Note under this Section 4(c)(b), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(c)(b) is intended
by the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

15

 

 

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 below,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to all or substantially all of the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (and shall not be entitled
to beneficial ownership of such shares of Common Stock as a result of such
Purchase Right (and beneficial ownership) to such extent) and such Purchase
Right to such extent shall be held in abeyance for the Holder until such time or
times, if ever, as its right thereto would not result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such right (and any Purchase Right granted,
issued or sold on such initial Purchase Right or on any subsequent Purchase
Right to be held similarly in abeyance) to the same extent as if there had been
no such limitation).

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
ensure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option (i) in addition to the shares of
Common Stock receivable upon such conversion, such securities or other assets to
which the Holder would have been entitled with respect to such shares of Common
Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Holder. The provisions of this
Section 6 shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

16

 

 

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issuance or sale or
deemed issuance or sale (such Conversion Price then in effect is referred to
herein as the “Applicable Price”) (the foregoing a “Dilutive Issuance”), then,
immediately after such Dilutive Issuance, the Conversion Price then in effect
shall be reduced to an amount equal to the New Issuance Price. For all purposes
of the foregoing (including, without limitation, determining the adjusted
Conversion Price and the New Issuance Price under this Section 7(a)), the
following shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is at
any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
or otherwise pursuant to the terms thereof” shall be equal to (1) the lower of
(x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof, minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) upon
the granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Option (or any other Person). Except as contemplated
below, no further adjustment of the Conversion Price shall be made upon the
actual issuance of such share of Common Stock or of such Convertible Securities
upon the exercise of such Options or otherwise pursuant to the terms thereof or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 

17

 

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is at any time issuable upon the conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share. For
the purposes of this Section 7(a)(ii), the “lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale of the Convertible Security and upon conversion, exercise or
exchange of such Convertible Security or otherwise pursuant to the terms thereof
and (y) the lowest conversion price set forth in such Convertible Security for
which one share of Common Stock is issuable upon conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof minus (2) the sum of
all amounts paid or payable to the holder of such Convertible Security (or any
other Person) upon the issuance or sale of such Convertible Security plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Convertible Security (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities or otherwise pursuant to the
terms thereof, and if any such issuance or sale of such Convertible Securities
is made upon exercise of any Options for which adjustment of the Conversion
Price has been or is to be made pursuant to other provisions of this Section
7(a), except as contemplated below, no further adjustment of the Conversion
Price shall be made by reason of such issuance or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time (other than proportional changes in conversion or exercise prices, as
applicable, in connection with an event referred to in Section 7(b) below), the
Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate (as the case may be) at the time initially granted, issued or
sold. For purposes of this Section 7(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Subscription Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

18

 

 

(iv) Calculation of Consideration Received. If any Option and/or Convertible
Security and/or Adjustment Right is issued in connection with the issuance or
sale or deemed issuance or sale of any other securities of the Company (as
determined by the Holder, the “Primary Security”, and such Option and/or
Convertible Security and/or Adjustment Right, the “Secondary Securities”),
together comprising one integrated transaction (or one or more transactions if
such issuances or sales or deemed issuances or sales of securities of the
Company either (A) have at least one investor or purchaser in common, (B) are
consummated in reasonable proximity to each other and/or (C) are consummated
under the same plan of financing), the consideration per share of Common Stock
with respect to such Primary Security shall be deemed to be equal to the
difference of (x) the lowest price per share for which one share of Common Stock
was issued in such integrated transaction (or was deemed to be issued pursuant
to Section 7(a)(i) or 7(a)(ii) above, as applicable) solely with respect to such
Primary Security, minus (y) with respect to such Secondary Securities, the sum
of (I) the Black Scholes Consideration Value of each such Option, if any, (II)
the fair market value (as determined by the Holder in good faith) or the Black
Scholes Consideration Value, as applicable, of such Adjustment Right, if any,
and (III) the fair market value (as determined by the Holder) of such
Convertible Security, if any, in each case, as determined on a per share basis
in accordance with this Section 7(a)(iv). If any shares of Common Stock, Options
or Convertible Securities are issued or sold or deemed to have been issued or
sold for cash, the consideration received therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the net amount of consideration
received by the Company therefor. If any shares of Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be the fair value of such consideration, except where
such consideration consists of publicly traded securities, in which case the
amount of consideration received by the Company for such securities will be the
arithmetic average of the VWAPs of such security for each of the five (5)
Trading Days immediately preceding the date of receipt. If any shares of Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor (for the purpose of
determining the consideration paid for such Common Stock, Option or Convertible
Security, but not for the purpose of the calculation of the Black Scholes
Consideration Value) will be deemed to be the fair value of such portion of the
net assets and business of the non-surviving entity as is attributable to such
shares of Common Stock, Options or Convertible Securities (as the case may be).
The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.

 

19

 

 

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 4(c) or Section 7(a), if the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision
of Section 4(c) or Section 7(a), if the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

(c) Holder’s Right of Adjusted Conversion Price. In addition to and not in
limitation of the other provisions of this Section 7, if the Company in any
manner issues or sells or enters into any agreement to issue or sell, any Common
Stock, Options or Convertible Securities (any such securities, “Variable Price
Securities”), after the Subscription Date that are issuable pursuant to such
agreement or convertible into or exchangeable or exercisable for shares of
Common Stock at a price which varies or may vary with the market price of the
Common Shares, including by way of one or more reset(s) to a fixed price, but
exclusive of such formulations reflecting customary anti-dilution provisions
(such as share splits, share combinations, share dividends and similar
transactions) (each of the formulations for such variable price being herein
referred to as, the “Variable Price”), the Company shall provide written notice
thereof via facsimile and overnight courier to the Holder on the date of such
agreement and the issuance of such Convertible Securities or Options. From and
after the date the Company enters into such agreement or issues any such
Variable Price Securities, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Conversion Price upon conversion of this Note by designating in the Conversion
Notice delivered upon any conversion of this Note that solely for purposes of
such conversion the Holder is relying on the Variable Price rather than the
Conversion Price then in effect. The Holder’s election to rely on a Variable
Price for a particular conversion of this Note shall not obligate the Holder to
rely on a Variable Price for any future conversion of this Note.

 

20

 

 

(d) Stock Combination Event Adjustments. If at any time and from time to time on
or after the Subscription Date there occurs any stock split, stock dividend,
stock combination recapitalization or other similar transaction involving the
Common Stock (each, a “Stock Combination Event”, and such date thereof, the
“Stock Combination Event Date”) and the Event Market Price is less than the
Conversion Price then in effect (after giving effect to the adjustment in
Section 7(b) above), then on the sixteenth (16th) Trading Day immediately
following such Stock Combination Event Date, the Conversion Price then in effect
on such sixteenth (16th) Trading Day (after giving effect to the adjustment in
Section 7(b) above) shall be reduced (but in no event increased) to the Event
Market Price. For the avoidance of doubt, if the adjustment in the immediately
preceding sentence would otherwise result in an increase in the Conversion Price
hereunder, no adjustment shall be made.

 

(e) Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7(e) will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding absent manifest error and whose fees and expenses shall be
borne by the Company.

 

(f) Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(g) Voluntary Adjustment by Company. The Company may at any time during the term
of this Note, with the prior written consent of the Required Holders, reduce the
then current Conversion Price to any amount and for any period of time deemed
appropriate by the board of directors of the Company.

 

8. INSTALLMENT CONVERSION OR REDEMPTION.

 

(a) General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
applicable Installment Amount due on such date by converting such Installment
Amount in accordance with this Section 8 (a “Installment Conversion”); provided,
however, that the Company may, at its option following notice to the Holder as
set forth below, pay the Installment Amount by redeeming such Installment Amount
in cash (a “Installment Redemption”) or by any combination of an Installment
Conversion and an Installment Redemption so long as all of the outstanding
applicable Installment Amount due on any Installment Date shall be converted
and/or redeemed by the Company on the applicable Installment Date, subject to
the provisions of this Section 8. On the date which is the twenty-first (21st)
Trading Day prior to each Installment Date (or, with respect to the initial
Installment Date, the Initial Installment Notice Due Date)(each, an “Installment
Notice Due Date”), the Company shall deliver written notice (each, a
“Installment Notice” and the date all of the holders receive such notice is
referred to as to the “Installment Notice Date”), to each holder of Notes and
such Installment Notice shall (i) either (A) confirm that the applicable
Installment Amount of such holder’s Note shall be converted in whole pursuant to
an Installment Conversion or (B) (1) state that the Company elects to redeem for
cash, or is required to redeem for cash in accordance with the provisions of the
Notes, in whole or in part, the applicable Installment Amount pursuant to an
Installment Redemption and (2) specify the portion of such Installment Amount
which the Company elects or is required to redeem pursuant to an Installment
Redemption (such amount to be redeemed in cash, the “Installment Redemption
Amount”) and the portion of the applicable Installment Amount, if any, with
respect to which the Company will, and is permitted to, effect an Installment
Conversion (such amount of the applicable Installment Amount so specified to be
so converted pursuant to this Section 8 is referred to herein as the
“Installment Conversion Amount”), which amounts when added together, must at
least equal the entire applicable Installment Amount and (ii) if the applicable
Installment Amount is to be paid, in whole or in part, pursuant to an
Installment Conversion, certify that there is not then an Equity Conditions
Failure as of the applicable Installment Notice Date. Each Installment Notice
shall be irrevocable. If the Company does not timely deliver an Installment
Notice in accordance with this Section 8 with respect to a particular
Installment Date, then the Company shall be deemed to have delivered an
irrevocable Installment Notice confirming an Installment Conversion of the
entire Installment Amount payable on such Installment Date and shall be deemed
to have certified that there is not then an Equity Conditions Failure in
connection with such Installment Conversion. No later than three (3) Trading
Days (or such earlier date as required pursuant to the 1934 Act or other
applicable law, rule or regulation for the settlement of a trade initiated on
the applicable Installment Notice Due Date of such shares of Common Stock
issuable pursuant to the applicable Installment Notice) after delivery or deemed
delivery (as applicable) of the applicable Installment Notice setting forth an
Installment Conversion Amount, the Company shall deliver to the Holder’s account
with DTC such number of shares of Common Stock (the “Pre-Installment Conversion
Shares”) equal to the quotient of (x) such Installment Conversion Amount divided
by (y) the Pre-Installment Conversion Price, and as to which the Holder shall be
the owner thereof as of such time of delivery or deemed delivery (as the case
may be) of such Installment Notice. Except as expressly provided in this Section
8(a), the Company shall convert and/or redeem the applicable Installment Amount
of this Note pursuant to this Section 8 and the corresponding Installment
Amounts of the Other Notes pursuant to the corresponding provisions of the Other
Notes in the same ratio of the applicable Installment Amount being converted
and/or redeemed hereunder. The applicable Installment Conversion Amount (whether
set forth in the applicable Installment Notice or by operation of this Section
8) shall be converted in accordance with Section 8(b) and the applicable
Installment Redemption Amount shall be redeemed in accordance with Section 8(c).

 

21

 

 

(b) Mechanics of Installment Conversion. Subject to Section 3(d), if the Company
delivers an Installment Notice or is deemed to have delivered an Installment
Notice certifying that such Installment Amount is being paid, in whole or in
part, in an Installment Conversion in accordance with Section 8(a), then the
remainder of this Section 8(b) shall apply. The applicable Installment
Conversion Amount, if any, shall be converted on the applicable Installment Date
at the applicable Installment Conversion Price and the Company shall, on such
Installment Date, deliver to the Holder’s account with DTC such shares of Common
Stock issued upon such conversion (subject to the reduction contemplated by the
immediately following sentence and, if applicable, the penultimate sentence of
this Section 8(b)), provided that the Equity Conditions are then satisfied (or
waived in writing by the Holder) on such Installment Date and an Installment
Conversion is not otherwise prohibited under any other provision of this Note.
The number of shares of Common Stock to be delivered upon such Installment
Conversion shall be reduced by the number of any Pre-Installment Conversion
Shares delivered in connection with such Installment Date. If an Event of
Default occurs during any applicable Equity Conditions Measuring Period, then,
at the option of the Holder designated in writing to the Company, either (i) the
Holder shall return to the Company all, or any part, of such Pre-Installment
Conversion Shares delivered in connection with the applicable Installment Date
or (ii) the Conversion Amount used to calculate the Event of Default Redemption
Price shall be reduced by the product of (x) the Installment Conversion Amount
applicable to such Installment Date (as adjusted downward proportionally with
respect to any Pre-Installment Conversion Shares returned to the Company
pursuant to clause (i) above) multiplied by (y) the Conversion Share Ratio. If
the Company confirmed (or is deemed to have confirmed by operation of Section
8(a)) the conversion of the applicable Installment Conversion Amount, in whole
or in part, and there was no Equity Conditions Failure as of the applicable
Installment Notice Date (or is deemed to have certified that the Equity
Conditions in connection with any such conversion have been satisfied by
operation of Section 8(a)) but an Equity Conditions Failure occurred between the
applicable Installment Notice Date and any time through the applicable
Installment Date (the “Interim Installment Period”), the Company shall provide
the Holder a subsequent notice to that effect. If there is an Equity Conditions
Failure (which is not waived in writing by the Holder) during such Interim
Installment Period or an Installment Conversion is not otherwise permitted under
any other provision of this Note, then, at the option of the Holder designated
in writing to the Company, the Holder may require the Company to do any one or
more of the following: (i) the Company shall redeem all or any part designated
by the Holder of the unconverted Installment Conversion Amount (such designated
amount is referred to as the “Designated Redemption Amount”) and the Company
shall pay to the Holder within three (3) days of such Installment Date, by wire
transfer of immediately available funds, an amount in cash equal to 125% of such
Designated Redemption Amount, and/or (ii) the Installment Conversion shall be
null and void with respect to all or any part designated by the Holder of the
unconverted Installment Conversion Amount and the Holder shall be entitled to
all the rights of a holder of this Note with respect to such designated part of
the Installment Conversion Amount; provided, however, the Conversion Price for
such designated part of such unconverted Installment Conversion Amount shall
thereafter be adjusted to equal the lesser of (A) the Installment Conversion
Price as in effect on the date on which the Holder voided the Installment
Conversion and (B) the Installment Conversion Price that would be in effect on
the date on which the Holder delivers a Conversion Notice relating thereto as if
such date was an Installment Date. In addition, if any of the Equity Conditions
are not satisfied (or waived in writing by the Holder) on such Installment Date
or an Installment Conversion is not otherwise permitted under any other
provision of this Note, then, at the Holder’s option, either (I) the Holder
shall return any Pre-Installment Conversion Shares delivered in connection with
the applicable Installment Date or (II) the applicable Designated Redemption
Amount shall be reduced by the product of (X) the Installment Conversion Amount
applicable to such Installment Date multiplied by (Y) the Conversion Share
Ratio. If the Company fails to redeem any Designated Redemption Amount by the
third (3rd) day following the applicable Installment Date by payment of such
amount by such date, then the Holder shall have the rights set forth in Section
11(a) as if the Company failed to pay the applicable Installment Redemption
Price (as defined below) and all other rights under this Note (including,
without limitation, such failure constituting an Event of Default described in
Section 4(a)(vi)). Notwithstanding anything to the contrary in this Section
8(b), but subject to 3(d), until the Company delivers Common Stock representing
the Installment Conversion Amount to the Holder, the Installment Conversion
Amount may be converted by the Holder into Common Stock pursuant to Section 3.
In the event that the Holder elects to convert the Installment Conversion Amount
prior to the applicable Installment Date as set forth in the immediately
preceding sentence, the Installment Conversion Amount so converted shall be
deducted from the Installment Amount(s) relating to the applicable Installment
Date(s) as set forth in the applicable Conversion Notice. Notwithstanding
anything herein to the contrary, if, with respect to an Installment Date, the
number of Pre-Installment Conversion Shares delivered to the Holder exceeds the
number of Post-Installment Conversion Shares with respect to such Installment
Date, then the Holder shall be entitled to keep any such excess as additional
interest with respect to such Installment Amount due on such Installment Date.
The Company shall pay any and all taxes that may be payable with respect to the
issuance and delivery of any shares of Common Stock in any Installment
Conversion hereunder.

 

22

 

 

(c) Mechanics of Installment Redemption. If the Company elects or is required to
effect an Installment Redemption, in whole or in part, in accordance with
Section 8(a), then the Installment Redemption Amount, if any, shall be redeemed
by the Company in cash on the applicable Installment Date by wire transfer to
the Holder of immediately available funds in an amount equal to the applicable
Installment Redemption Amount (the “Installment Redemption Price”). If the
Company fails to redeem such Installment Redemption Amount on such Installment
Date by payment of the Installment Redemption Price, then, at the option of the
Holder designated in writing to the Company (any such designation shall be a
“Conversion Notice” for purposes of this Note), the Holder may require the
Company to convert all or any part of the Installment Redemption Amount at the
Installment Conversion Price (determined as of the date of such designation as
if such date were an Installment Date). Conversions required by this Section
8(c) shall be made in accordance with the provisions of Section 3(c).
Notwithstanding anything to the contrary in this Section 8(c), but subject to
Section 3(d), until the Installment Redemption Price (together with any Late
Charges thereon) is paid in full, the Installment Redemption Amount (together
with any Late Charges thereon) may be converted, in whole or in part, by the
Holder into Common Stock pursuant to Section 3. In the event the Holder elects
to convert all or any portion of the Installment Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Installment Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Date(s) as set forth
in the applicable Conversion Notice. Redemptions required by this Section 8(c)
shall be made in accordance with the provisions of Section 11.

 

(d) Deferred Installment Amount. Notwithstanding any provision of this Section
8(d) to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company no later than the Trading Day
immediately prior to the applicable Installment Date electing to have the
payment of all or any portion of an Installment Amount payable on such
Installment Date deferred (such amount deferred, the “Deferral Amount”, and such
deferral, each a “Deferral“) until any subsequent Installment Date selected by
the Holder, in its sole discretion, in which case, the Deferral Amount shall be
added to, and become part of, such subsequent Installment Amount and such
Deferral Amount shall continue to accrue Interest hereunder. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth (i) the
Deferral Amount and (ii) the date that such Deferral Amount shall now be
payable.

 

23

 

 

(e) Acceleration of Installment Amounts. Notwithstanding any provision of this
Section 8 to the contrary, but subject to Section 3(d), if the Company delivers
an Installment Notice and confirms, or is deemed to have delivered and
confirmed, in whole or in part, an Installment Conversion in accordance with
Section 8(a) (each such applicable Installment Date, a “Current Installment
Date”), during the period commencing on the Installment Notice Due Date
immediately prior to such applicable Current Installment Date and ending on the
Trading Day immediately prior to the next Installment Date (each, an
“Installment Period”), the Holder may elect, at its option and in its sole
discretion, at one or more times in such Installment Period, either (x) if such
election is made prior to third (3rd) Trading Day immediately prior to such
Current Installment Date (each, a “Pre-Delivery Acceleration Expiration Date”),
to increase the Installment Conversion Amount (and related Installment Amount)
with respect to such Current Installment Date in which case, such Acceleration
Amount(s) (as defined below) shall be added to, and become part of, the
Installment Amount as such Installment Amount may have been increased pursuant
to the terms hereof, payable on such applicable Installment Date by including
such Acceleration Amount(s) in the Installment Amount for the applicable
Installment Date and shall be payable in Common Stock by including such
Acceleration Amount(s) in the Installment Conversion Amount for the applicable
Installment Date and (y) if such election is made on or after the Pre-Delivery
Acceleration Expiration Date, to convert other Installment Amounts as of such
election date (each, an “Acceleration”, and each such amount of acceleration or
conversion, as applicable, an “Acceleration Amount”, and each such election
date, an “Acceleration Date”), in whole or in part, at the Installment
Conversion Price of such Current Installment Date (with “Installment Conversion
Price” replacing “Conversion Price” and the “Acceleration Date” replacing
“Conversion Date” for all purposes hereunder with respect to such Acceleration)
in accordance with the conversion procedures set forth in Section 3 hereunder,
mutatis mutandis. Any such notice delivered by the Holder (each, an
“Acceleration Notice”) shall set forth (i) the Acceleration Amount(s), (ii) the
applicable Current Installment Date and (iii) the date that such Acceleration
Amount(s) should have been paid if not for the Holder’s right to accelerate such
Installment Amount(s) pursuant to this Section 8(e). To the extent more than one
Installment Period exists as of an Acceleration Date, the Holder shall also
elect in such Acceleration Notice which Pre-Installment Conversion Price or
Installment Conversion Price, as applicable, that shall apply with respect to
such Acceleration. The Company shall deliver Pre-Installment Conversion Shares
to the Holder with respect to any Acceleration occurring prior to the
Pre-Delivery Acceleration Expiration Date related to the Current Installment
Date attributable to such Acceleration as soon as commercially practicable after
the applicable Acceleration Date, but no later than the third (3nd) Trading Day
after such Acceleration Date. Subject to Section 3(d), until the Company
delivers shares of Common Stock representing the applicable Acceleration Amount
to the Holder, such Acceleration Amount may be converted by the Holder into
shares of Common Stock pursuant to Section 3(c) without regard to this Section
8(e). Notwithstanding anything to the contrary in this Section 8(e), (with
respect to each period commencing on an Installment Notice Due Date (the
“Current Installment Notice Due Date”) and ending on the Trading Day immediately
prior to the next Installment Notice Due Date (each, an “Acceleration Measuring
Period”), the Holder may not elect to effect an Acceleration (the “Current
Acceleration”, and such date of determination, the “Current Acceleration
Determination Date”) during such Acceleration Measuring Period if the sum of (x)
the Installment Conversion Amount with respect to the Installment Date related
to such Current Acceleration (as adjusted for such Current Acceleration and any
other Accelerations and Deferrals during such Acceleration Measuring Period)and
(y) the Installment Conversion Amount with respect to the Installment Date
related to such Current Acceleration (as adjusted for such Current Acceleration
and any other Accelerations and Deferrals during such Acceleration Measuring
Period), collectively, exceeds five (5) times the Installment Amount with
respect to the Installment Date related to such Current Acceleration (without
regard to any Accelerations or Deferrals with respect to the Installment Date
related to such Current Acceleration).

 

24

 

 

9. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing or any other provision of this Note or the other Transaction
Documents, the Company (a) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, and (b) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note.
Notwithstanding anything herein to the contrary, if after the sixty (60)
calendar day anniversary of the Issuance Date, the Holder is not permitted to
convert this Note in full for any reason (other than pursuant to restrictions
set forth in Section 3(d) hereof), the Company shall use its best efforts to
promptly remedy such failure, including, without limitation, obtaining such
consents or approvals as necessary to permit such conversion into shares of
Common Stock.

 

10. RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. So long as any Notes remain outstanding, the Company shall at
all times reserve at least (i) if prior to the first Business Day after the
Stockholder Approval Date (as defined in the Securities Purchase Agreement),
130% or (ii) if on or after the first Business Day after the Stockholder
Approval Date, 200%, each case, of the maximum number of shares of Common Stock
as shall from time to time be necessary to effect the conversion, including
without limitation, Installment Conversions, Alternate Conversions and
Accelerations, of all of the Notes then outstanding (without regard to any
limitations on conversions and assuming such Notes remain outstanding until the
Maturity Date) (the “Required Reserve Amount”). The Required Reserve Amount
(including, without limitation, each increase in the number of shares so
reserved) shall be allocated pro rata among the holders of the Notes based on
the original principal amount of the Notes held by each holder on the Closing
Date or increase in the number of reserved shares, as the case may be (the
“Authorized Share Allocation”). In the event that a holder shall sell or
otherwise transfer any of such holder’s Notes, each transferee shall be
allocated a pro rata portion of such holder’s Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.

.

25

 

 

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 10(a), and not
in limitation thereof, at any time while any of the Notes remain outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon conversion
of the Notes at least a number of shares of Common Stock equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal. In the event that
the Company is prohibited from issuing shares of Common Stock upon any
conversion due to the failure by the Company to have sufficient shares of Common
Stock available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorized Failure Shares”),
in lieu of delivering such Authorized Failure Shares to the Holder, the Company
shall pay cash in exchange for the redemption of such portion of the Conversion
Amount convertible into such Authorized Failure Shares at a price equal to the
sum of (i) the product of (x) such number of Authorized Failure Shares and (y)
the greatest Closing Sale Price of the Common Stock on any Trading Day during
the period commencing on the date the Holder delivers the applicable Conversion
Notice with respect to such Authorized Failure Shares to the Company and ending
on the date of such issuance and payment under this Section 10(a); and (ii) to
the extent the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Authorized Failure Shares, any brokerage commissions and other out-of-pocket
expenses, if any, of the Holder incurred in connection therewith. Nothing
contained in Section 10(a) or this Section 10(b) shall limit any obligations of
the Company under any provision of the Securities Purchase Agreement.

 

26

 

 

11. REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and within five (5) Business Days after the Company’s
receipt of such notice otherwise. The Company shall deliver the applicable
Installment Redemption Price to the Holder in cash on the applicable Installment
Date. Notwithstanding anything herein to the contrary, in connection with any
redemption hereunder at a time the Holder is entitled to receive a cash payment
under any of the other Transaction Documents, at the option of the Holder
delivered in writing to the Company, the applicable Redemption Price hereunder
shall be increased by the amount of such cash payment owed to the Holder under
such other Transaction Document and, upon payment in full or conversion in
accordance herewith, shall satisfy the Company’s payment obligation under such
other Transaction Document. In the event of a redemption of less than all of the
Conversion Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. Upon the Company’s receipt of
such notice, (x) the applicable Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 18(d)), to the Holder, and
in each case the principal amount of this Note or such new Note (as the case may
be) shall be increased by an amount equal to the difference between (1) the
applicable Redemption Price (as the case may be, and as adjusted pursuant to
this Section 11, if applicable) minus (2) the Principal portion of the
Conversion Amount submitted for redemption and (z) the Conversion Price of this
Note or such new Notes (as the case may be) shall be automatically adjusted with
respect to each conversion effected thereafter by the Holder to the lowest of
(A) the Conversion Price as in effect on the date on which the applicable
Redemption Notice is voided, (B) 75% of the lowest Closing Bid Price of the
Common Stock during the period beginning on and including the date on which the
applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided and (C)
75% of the quotient of (I) the sum of the five (5) lowest VWAPs of the Common
Stock during the twenty (20) consecutive Trading Day period ending and including
the Trading Day immediately preceding the applicable Conversion Date divided by
(II) five (5) (it being understood and agreed that all such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during such period). The Holder’s delivery of a
notice voiding a Redemption Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

 

27

 

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the
Company shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile or electronic mail a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice and ending on and including
the date which is three (3) Business Days after the Company’s receipt of the
Holder’s applicable Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven (7) Business Day
period.

 

12. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.

 

13. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

 

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries.

 

(b) Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) other Permitted
Indebtedness).

 

(c) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

 

28

 

 



(d) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes) whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

 

(e) Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock.

 

(f) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business consistent with its past
practice and (ii) sales of inventory and product in the ordinary course of
business.

 

(g) Maturity of Indebtedness. Other than with respect to the Permitted Default
Indebtedness, the Company shall not, and the Company shall cause each of its
Subsidiaries to not, directly or indirectly, permit any Indebtedness of the
Company or any of its Subsidiaries to mature or accelerate prior to the Maturity
Date.

 

(h) Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by or publicly contemplated to be conducted by the Company and each of
its Subsidiaries on the Subscription Date or any business substantially related
or incidental thereto. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose.

 

(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(j) Maintenance of Properties, Etc. Except as set forth in Schedule 13(j), the
Company shall maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, all of its properties which are necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply, and cause each of its Subsidiaries to
comply, at all times with the provisions of all leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

 

29

 

 

(k) Maintenance of Intellectual Property. The Company will, and will cause each
of its Subsidiaries to, take all action necessary or advisable to maintain all
of the Intellectual Property Rights (as defined in the Securities Purchase
Agreement) of the Company and/or any of its Subsidiaries that are necessary or
material to the conduct of its business in full force and effect.

 

(l) Maintenance of Insurance. Except as set forth in Schedule 13(l), the Company
shall maintain, and cause each of its Subsidiaries to maintain, insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated.

 

(m) Transactions with Affiliates. The Company shall not, nor shall it permit any
of its Subsidiaries to, enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it or its Subsidiaries
than would be obtainable in a comparable arm’s length transaction with a Person
that is not an affiliate thereof.

 

(n) Restricted Issuances. The Company shall not, directly or indirectly, without
the prior written consent of the holders of a majority in aggregate principal
amount of the Notes then outstanding, (i) issue any Notes (other than as
contemplated by the Securities Purchase Agreement and the Notes) or (ii) issue
any other securities that would cause a breach or default under the Notes or the
Warrants.

 

(o) New Subsidiaries. Simultaneously with the acquisition or formation of each
New Subsidiary, the Company shall cause such New Subsidiary to execute, and
deliver to each holder of Notes, all Security Documents (as defined in the
Securities Purchase Agreement) and Guaranties (as defined in the Securities
Purchase Agreement) as requested by the Collateral Agent or the Required
Holders, as applicable. The Company shall also deliver to the Collateral Agent
an opinion of counsel to such New Subsidiary that is reasonably satisfactory to
the Collateral Agent and the Required Holders covering such legal matters with
respect to such New Subsidiary becoming a guarantor of the Company’s
obligations, executing and delivering the Security Document and the Guaranties
and any other matters that the Collateral Agent or the Required Holders may
reasonably request. The Company shall deliver, or cause the applicable
Subsidiary to deliver to the Collateral Agent, each of the physical stock
certificates of such New Subsidiary, along with undated stock powers for each
such certificates, executed in blank (or, if any such shares of capital stock
are uncertificated, confirmation and evidence reasonably satisfactory to the
Collateral Agent and the Required Holders that the security interest in such
uncertificated securities has been transferred to and perfected by the
Collateral Agent, in accordance with Sections 8-313, 8-321 and 9-115 of the
Uniform Commercial Code or any other similar or local or foreign law that may be
applicable).

 

30

 

 

(p) Change in Collateral; Collateral Records. The Company shall (i) give the
Collateral Agent not less than thirty (30) days’ prior written notice of any
change in the location of any Collateral (as defined in the Security Documents),
other than to locations set forth in the Perfection Certificate (as defined in
the Securities Purchase Agreement) hereto and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon, (ii) advise the Collateral Agent promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the Lien granted thereon and (iii) execute and deliver, and
cause each of its Subsidiaries to execute and deliver, to the Collateral Agent
for the benefit of the Holder and holders of the Other Notes from time to time,
solely for the Collateral Agent’s convenience in maintaining a record of
Collateral, such written statements and schedules as the Collateral Agent or any
Holder may reasonably require, designating, identifying or describing the
Collateral.

 

(q) Controlled Accounts.

 

(i) General. The Company shall establish and maintain cash management services
of a type and on terms reasonably satisfactory to Holder at and each bank listed
on Schedule 13(q)(i) attached hereto (each a “Controlled Account Bank”) and
cause all cash and cash equivalents of the Company or any of its Subsidiaries to
be held in Accounts (as defined in the Security Agreement) at one or more
Controlled Account Banks in accordance therewith. Subject to the foregoing, the
Company shall establish and maintain Controlled Account Agreements with the
Collateral Agent (as each such term is defined in the Security Agreement) and
each Controlled Account Bank, in form and substance reasonably acceptable to the
Collateral Agent and the Required Holders, with respect to each account
maintained at such bank on behalf of Company and/or its Subsidiaries (each such
account a “Controlled Account” and collectively, the “Controlled Accounts”), and
the Operating Accounts (as defined below). Each such Controlled Account
Agreement shall provide, among other things, that (A) the Controlled Account
Bank will comply with any and all instructions originated by the Collateral
Agent directing the disposition of the funds in the Controlled Accounts without
further consent by the Company or any such Subsidiaries, (B) the Controlled
Account Bank waives, subordinates or agrees not to exercise any rights of setoff
or recoupment or any other claim against the applicable Controlled Account other
than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) with respect to each Controlled Account (collectively, the
“Operating Accounts”), upon the instruction of Collateral Agent (an “Activation
Instruction”), the Controlled Account Bank shall not comply with any
instructions, directions or orders of any form with respect to the Operating
Accounts other than instructions, directions or orders originated by Collateral
Agent. The Collateral Agent shall not issue an Activation Instruction with
respect to the Operating Accounts unless an Event of Default has occurred and is
continuing at the time such Activation Instruction is issued.

 

31

 

 

(ii) Additional Controlled Account Agreements. If at any time on or after the
Closing Date, the average daily balance of any Account of the Company or any of
its Subsidiaries that is not subject to a Controlled Account Agreement, in form
and substance reasonably satisfactory to the Collateral Agent and the Required
Holders, in favor of the Collateral Agent exceeds $25,000 (the “Maximum Per
Account Free Cash Amount”) during any calendar month (including the calendar
month in which the Closing Date occurs), the Company shall either (x) within
twenty-one (21) calendar days following the last day of such calendar month,
deliver to the Collateral Agent a Controlled Account Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, duly executed by the
Company and the depositary bank in which such Account is maintained, (y) within
two (2) Business Days following such date, effect a transfer to a Controlled
Account of a cash amount sufficient to reduce the amount of the Company’s or the
applicable Subsidiary’s cash held in such Account to an amount not in excess of
the Maximum Per Account Free Cash Amount or (z) effect one or more payments from
such account of a cash amount sufficient to reduce the amount of the Company’s
or the applicable Subsidiary’s cash held in such Account to an amount not in
excess of the Maximum Per Account Free Cash Amount.

 

(iii) Maximum Free Cash Amount. Notwithstanding anything to the contrary
contained in Section 13(q)(ii) above, and without limiting any of the foregoing,
if at any time on or after the date that is twenty-one (21) calendar days
following the Closing Date, the total aggregate amount of the Company’s and any
of its Subsidiaries, in the aggregate, cash that is not held in a Controlled
Account exceeds $50,000 (the “Maximum Free Cash Amount”, and such accounts, the
“Uncontrolled Accounts”), the Company shall (x) within two (2) Business Days
following such date, effect a transfer to a Controlled Account of a cash amount
sufficient to reduce the total aggregate amount of the Company’s and its
Subsidiaries’, as applicable, cash that is not held in a Controlled Account to
an amount not in excess of the Maximum Free Cash Amount or (y) effect one or
more payments from Uncontrolled Accounts of a cash amount sufficient to reduce
the amount of the Company’s or the applicable Subsidiary’s cash held in
Uncontrolled Accounts to an amount not in excess of the Maximum Free Cash
Amount.

 

32

 

 

(r) Independent Investigation. At the request of the Holder either (x) at any
time when an Event of Default has occurred and is continuing, (y) upon the
occurrence of an event that with the passage of time or giving of notice would
constitute an Event of Default or (z) at any time the Holder reasonably believes
an Event of Default may have occurred or be continuing, the Company shall hire
an independent, reputable investment bank selected by the Company and approved
by the Holder to investigate as to whether any breach of this Note has occurred
(the “Independent Investigator”). If the Independent Investigator determines
that such breach of this Note has occurred, the Independent Investigator shall
notify the Company of such breach and the Company shall deliver written notice
to each holder of a Note of such breach. In connection with such investigation,
the Independent Investigator may, during normal business hours, inspect all
contracts, books, records, personnel, offices and other facilities and
properties of the Company and its Subsidiaries and, to the extent available to
the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request. The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may reasonably request. The Company shall permit the Independent
Investigator to discuss the affairs, finances and accounts of the Company with,
and to make proposals and furnish advice with respect thereto to, the Company’s
officers, directors, key employees and independent public accountants or any of
them (and by this provision the Company authorizes said accountants to discuss
with such Independent Investigator the finances and affairs of the Company and
any Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested.

 

14. SECURITY. This Note and the Other Notes are secured to the extent and in the
manner set forth in the Transaction Documents (including, without limitation,
the Security Agreement, the other Security Documents and the Guaranties).

 

15. DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant to Section
7, if the Company shall declare or make any dividend or other distributions of
its assets (or rights to acquire its assets) to any or all holders of shares of
Common Stock, by way of return of capital or otherwise (including without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (the
“Distributions”), then the Holder will be entitled to such Distributions as if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note) immediately prior to the date
on which a record is taken for such Distribution or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
such Distributions (provided, however, that to the extent that the Holder’s
right to participate in any such Distribution would result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Distribution to such extent (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Distribution (and beneficial ownership) to such extent) and the
portion of such Distribution shall be held in abeyance for the Holder until such
time or times as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times, if
any, the Holder shall be granted such rights (and any rights under this Section
15 on such initial rights or on any subsequent such rights to be held similarly
in abeyance) to the same extent as if there had been no such limitation).

 

33

 

 

16. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change, waiver or amendment to this Note.

 

17. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement.

 

18. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 18(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

34

 

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 

19. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder that is requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note (including, without limitation, compliance with
Section 7).

 

20. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

 

35

 

 

21. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial Holder and shall not be construed against any such
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Unless the context clearly indicates otherwise, each pronoun herein shall
be deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found. Unless
expressly indicated otherwise, all section references are to sections of this
Note. Terms used in this Note and not otherwise defined herein, but defined in
the other Transaction Documents, shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by the Holder.

 

22. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party. Notwithstanding
the foregoing, nothing contained in this Section 22 shall permit any waiver of
any provision of Section 3(d).

 

23. DISPUTE RESOLUTION.

 

(a) Submission to Dispute Resolution.

 

(i) In the case of a dispute relating to a Bid Price, a Closing Bid Price, a
Closing Sale Price, a Conversion Price, an Installment Conversion Price, a
Pre-Installment Conversion Price, an Alternate Conversion Price, a VWAP or a
fair market value or the arithmetic calculation of a Conversion Rate, the
Restricted Principal, or the applicable Redemption Price (as the case may be)
(including, without limitation, a dispute relating to the determination of any
of the foregoing), the Company or the Holder (as the case may be) shall submit
the dispute to the other party via facsimile or electronic mail (A) if by the
Company, within two (2) Business Days after the occurrence of the circumstances
giving rise to such dispute or (B) if by the Holder at any time after the Holder
learned of the circumstances giving rise to such dispute. If the Holder and the
Company are unable to promptly resolve such dispute relating to such Bid Price,
such Closing Bid Price, such Closing Sale Price, such Conversion Price, such
Installment Conversion Price, such Pre-Installment Conversion Price, such
Alternate Conversion Price, such VWAP or such fair market value, or the
arithmetic calculation of such Conversion Rate, the Restricted Principal or such
applicable Redemption Price (as the case may be), at any time after the second
(2nd) Business Day following such initial notice by the Company or the Holder
(as the case may be) of such dispute to the Company or the Holder (as the case
may be), then the Holder may, at its sole option, select an independent,
reputable investment bank to resolve such dispute.

 

36

 

 

(ii) The Holder and the Company shall each deliver to such investment bank (A) a
copy of the initial dispute submission so delivered in accordance with the first
sentence of this Section 23 and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission Deadline).
Unless otherwise agreed to in writing by both the Company and the Holder or
otherwise requested by such investment bank, neither the Company nor the Holder
shall be entitled to deliver or submit any written documentation or other
support to such investment bank in connection with such dispute (other than the
Required Dispute Documentation).

 

(iii) The Company and the Holder shall cause such investment bank to determine
the resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline. The fees and expenses of such investment bank shall
be borne solely by the Company, and such investment bank’s resolution of such
dispute shall be final and binding upon all parties absent manifest error.

 

(b) Miscellaneous. The Company expressly acknowledges and agrees that (i) this
Section 23 constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under § 7501, et seq. of the
New York Civil Practice Law and Rules (“CPLR”) and that the Holder is authorized
to apply for an order to compel arbitration pursuant to CPLR § 7503(a) in order
to compel compliance with this Section 23, (ii) a dispute relating to a
Conversion Price includes, without limitation, disputes as to (A) whether an
issuance or sale or deemed issuance or sale of Common Stock occurred under
Section 7(a), (B) the consideration per share at which an issuance or deemed
issuance of Common Stock occurred, (C) whether any issuance or sale or deemed
issuance or sale of Common Stock was an issuance or sale or deemed issuance or
sale of Excluded Securities, (D) whether an agreement, instrument, security or
the like constitutes and Option or Convertible Security and (E) whether a
Dilutive Issuance occurred, (iii) the terms of this Note and each other
applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iv) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 23 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 23 and (v) nothing in this Section 23 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 23).

 

37

 

 

24. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least fifteen (15) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any grant, issuances,
or sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Buyers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of eighteen percent
(18%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

 

38

 

 



25. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

26. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

27. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Except as otherwise required by Section 23 above, the Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Nothing contained
herein (i) shall be deemed or operate to preclude the Holder from bringing suit
or taking other legal action against the Company in any other jurisdiction to
collect on the Company’s obligations to the Holder, to realize on any collateral
or any other security for such obligations, or to enforce a judgment or other
court ruling in favor of the Holder or (ii) shall limit, or shall be deemed or
construed to limit, any provision of Section 23. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

39

 

 

28. JUDGMENT CURRENCY.

 

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 28 referred to
as the “Judgment Currency”) an amount due in U.S. dollars under this Note, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 28(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 28(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

 

29. SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

40

 

 

30. MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 

31. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

(c) “Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 7) of shares of Common Stock (other
than rights of the type described in Section 6(a) hereof) that could result in a
decrease in the net consideration received by the Company in connection with, or
with respect to, such securities (including, without limitation, any cash
settlement rights, cash adjustment or other similar rights).

 

(d) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

(e) “Alternate Conversion Price” means, with respect to any Alternate Conversion
that price which shall be the lower of (i) the applicable Conversion Price as in
effect on the applicable Conversion Date of the applicable Alternate Conversion
and (ii) 80% of the lowest VWAP of the Common Stock during the eight (8)
consecutive Trading Day period ending and including the Trading Day immediately
preceding the delivery or deemed delivery of the applicable Conversion Notice
(such period, the “Alternate Conversion Measuring Period”). All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Alternate Conversion
Measuring Period.

 

(f) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
Subscription Date pursuant to which shares of Common Stock and standard options
to purchase Common Stock may be issued to any consultant, attorney, accountant,
employee, officer or director for services provided to the Company in their
capacity as such.

 

41

 

 

(g) “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 

(h) “Black Scholes Consideration Value” means the value of the applicable
Option, Convertible Security or Adjustment Right (as the case may be) as of the
date of issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the public announcement of the execution of definitive
documents with respect to the issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the date of issuance of such
Option, Convertible Security or Adjustment Right (as the case may be).

 

(i) “Bloomberg” means Bloomberg, L.P.

 

(j) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(k) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.

 

42

 

 

(l) “Change of Control Redemption Premium” means 125%.

 

(m) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 23. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

 

(n) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(o) “Common Stock” means (i) the Company’s shares of common stock, $0.0001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(p) “Conversion Share Ratio” means as to any applicable Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares applicable to such Installment Date.

 

(q) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

43

 

 

(r) “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries”.

 

(s) “Eligible Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Select Market, the Nasdaq Global Market
or the Principal Market.

 

(t) “Eligible Marketable Securities” as of any date means marketable securities
which would be reflected on a consolidated balance sheet of the Company and its
Subsidiaries prepared as of such date in accordance with GAAP, and which are
permitted under the Company’s investment policies as in effect on the Issuance
Date or approved thereafter by the Company’s Board of Directors.

 

(u) “Equity Conditions” means, with respect to an given date of determination:
(i) on each day during the period beginning thirty calendar days prior to such
applicable date of determination and ending on and including such applicable
date of determination (or, with respect to the initial Installment Date, during
the period beginning on the Initial Installment Notice Due Date and ending on
and including the initial Installment Date) either (x) one or more Registration
Statements filed pursuant to the Registration Rights Agreement shall be
effective and the prospectus contained therein shall be available on such
applicable date of determination (with, for the avoidance of doubt, any shares
of Common Stock previously sold pursuant to such prospectus deemed unavailable)
for the resale of (A) with respect to any event other than a release of
Restricted Principal, all shares of Common Stock to be issued in connection with
the event requiring this determination (or issuable upon conversion of the
Conversion Amount being redeemed, as applicable) or (B) with respect to any
release of Restricted Principal, all shares of Common Stock then issuable upon
conversion of the Notes, exercise of the Warrants or otherwise pursuant to the
terms of the Notes (each, a “Required Minimum Securities Amount”), in each case,
in accordance with the terms of the Registration Rights Agreement and there
shall not have been during such period any Grace Periods (as defined in the
Registration Rights Agreement) or (y) all Registrable Securities shall be
eligible for sale pursuant to Rule 144 (as defined in the Securities Purchase
Agreement) without the need for registration under any applicable federal or
state securities laws (in each case, disregarding any limitation on conversion
of the Notes, other issuance of securities with respect to the Notes and
exercise of the Warrants) and no Current Information Failure (as defined in the
Registration Rights Agreement) exists or is continuing; (ii) on each day during
the period beginning thirty calendar days prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock (including all
Registrable Securities) is listed or designated for quotation (as applicable) on
an Eligible Market and shall not have been suspended from trading on an Eligible
Market (other than suspensions of not more than three (3) Trading Days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by an Eligible
Market have been threatened (with a reasonable prospect of delisting occurring
after giving effect to all applicable notice, appeal, compliance and hearing
periods) or reasonably likely to occur or pending as evidenced by (A) a writing
by such Eligible Market or (B) the Company falling below the minimum listing
maintenance requirements of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (iii) during the Equity
Conditions Measuring Period, the Company shall have delivered all shares of
Common Stock issuable upon conversion of this Note on a timely basis as set
forth in Section 3 hereof and all other shares of capital stock required to be
delivered by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination (or issuable upon conversion of the Conversion
Amount being redeemed in the event requiring this determination) may be issued
in full without violating Section 3(d) hereof; (v) any shares of Common Stock to
be issued in connection with the event requiring determination (or issuable upon
conversion of the Conversion Amount being redeemed in the event requiring this
determination (without regards to any limitations on conversion set forth
herein)) may be issued in full without violating the rules or regulations of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (vi) on each day during the Equity Conditions
Measuring Period, no public announcement of a pending, proposed or intended
Fundamental Transaction shall have occurred which has not been abandoned,
terminated or consummated; (vii) the Company shall have no knowledge of any fact
that would reasonably be expected to cause (1) any Registration Statement
required to be filed pursuant to the Registration Rights Agreement to not be
effective or the prospectus contained therein to not be available for the resale
of the applicable Required Minimum Securities Amount of Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (2) any
Registrable Securities to not be eligible for sale pursuant to Rule 144 without
the need for registration under any applicable federal or state securities laws
(in each case, disregarding any limitation on conversion of the Notes, other
issuance of securities with respect to the Notes and exercise of the Warrants)
and no Current Information Failure exists or is continuing; (viii) the Holder
shall not be in (and no other holder of Notes shall be in) possession of any
material, non-public information provided to any of them by the Company, any of
its Subsidiaries or any of their respective affiliates, employees, officers,
representatives, agents or the like; (ix) on each day during the Equity
Conditions Measuring Period, the Company otherwise shall have been in compliance
with each, and shall not have breached any representation or warranty in any
material respect (other than representations or warranties subject to material
adverse effect or materiality, which may not be breached in any respect) or any
covenant or other term or condition of any Transaction Document, including,
without limitation, the Company shall not have failed to timely make any payment
pursuant to any Transaction Document; (x) on each Trading Day during the Equity
Conditions Measuring Period, there shall not have occurred any Volume Failure or
Price Failure as of such applicable date of determination; (xi) on the
applicable date of determination (A) no Authorized Share Failure shall exist or
be continuing and the applicable Required Minimum Securities Amount of shares of
Common Stock are available under the certificate of incorporation of the Company
and reserved by the Company to be issued pursuant to the Notes and (B) all
shares of Common Stock to be issued in connection with the event requiring this
determination (or issuable upon conversion of the Conversion Amount being
redeemed in the event requiring this determination (without regards to any
limitations on conversion set forth herein)) may be issued in full without
resulting in an Authorized Share Failure; (xii) on each day during the Equity
Conditions Measuring Period, there shall not have occurred and there shall not
exist an Event of Default or an event that with the passage of time or giving of
notice would constitute an Event of Default; and (xiii) the shares of Common
Stock issuable pursuant the event requiring the satisfaction of the Equity
Conditions are duly authorized and listed and eligible for trading without
restriction on an Eligible Market.

 

44

 

 

(v) “Equity Conditions Failure” means that (i) on any day during the period
commencing twenty (20) Trading Days prior to the applicable Installment Notice
Date through the later of the applicable Installment Date and the date on which
the applicable shares of Common Stock are actually delivered to the Holder, or
(ii) any day during the period commencing twenty (20) Trading Days prior to the
date of the applicable Controlled Account Release Event through the date of the
applicable Controlled Account Release Event, the Equity Conditions have not been
satisfied (or waived in writing by the Holder).

 

(w) “Event Market Price” means, with respect to any Stock Combination Event
Date, the quotient determined by dividing (x) the sum of the VWAP of the Common
Stock for each of the five (5) lowest Trading Days during the twenty (20)
consecutive Trading Day period ending and including the Trading Day immediately
preceding the sixteenth (16th) Trading Day after such Stock Combination Event
Date, divided by (y) five (5).

 

(x) “Excluded Securities” means (i) shares of Common Stock or standard options
to purchase Common Stock issued to consultants, attorneys, accountants,
directors, officers or employees of the Company for services rendered to the
Company in their capacity as such pursuant to an Approved Stock Plan (as defined
above), provided that (A) all such issuances (taking into account the shares of
Common Stock issuable upon exercise of such options) after the Subscription Date
pursuant to this clause (i) do not, in the aggregate, exceed more than 5% of the
Common Stock issued and outstanding immediately prior to the Subscription Date
and (B) the exercise price of any such options is not lowered, none of such
options are amended to increase the number of shares issuable thereunder and
none of the terms or conditions of any such options are otherwise materially
changed in any manner that adversely affects any of the Buyers; (ii) shares of
Common Stock issued upon the conversion or exercise of Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) issued prior to the
Subscription Date, provided that the conversion price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) is not lowered,
none of such Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects any of the Buyers; (iii)
the shares of Common Stock issuable upon conversion of the Notes or otherwise
pursuant to the terms of the Notes; provided, that the terms of the Notes are
not amended, modified or changed on or after the Subscription Date (other than
antidilution adjustments pursuant to the terms thereof in effect as of the
Subscription Date), (iv) the shares of Common Stock issuable upon exercise of
the Warrants; provided, that the terms of the Warrants are not amended, modified
or changed on or after the Subscription Date (other than antidilution
adjustments pursuant to the terms thereof in effect as of the Subscription
Date), (v) shares of Common Stock issued or issuable in connection with
strategic alliances and strategic partnerships, provided, that (x) the primary
purpose of such issuance is not to raise capital as determined in good faith by
the Required Holders, (y) the purchaser or acquirer of the securities in such
issuance solely consists of either (I) the actual operating participants in such
strategic alliance or strategic partnership or (II) the stockholders, partners
or members of the foregoing Persons and (z) the number or amount of securities
issued to such Person by the Company shall not be disproportionate to such
Person’s actual participation in such strategic alliance or strategic
partnership, as applicable, and (vi) unregistered shares of Common Stock and
warrants to purchase Common Stock issued by the Company in a private placement
consummated on or prior to the first anniversary of the Closing Date at a fixed
price per share of Common Stock and warrant to purchase Common Stock.

 

45

 

 

(y) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its Common Stock, (B) that the Company shall, directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, allow any Subject Entity individually or the Subject Entities in
the aggregate to be or become the “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, whether through acquisition,
purchase, assignment, conveyance, tender, tender offer, exchange, reduction in
outstanding shares of Common Stock, merger, consolidation, business combination,
reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, (y) at least 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock not held by all such Subject Entities as of the date of this Warrant
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other shareholders of
the Company to surrender their shares of Common Stock without approval of the
shareholders of the Company or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 

46

 

 

(z) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(aa) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(bb) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

 

(cc) “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(dd) “Initial Installment Notice Due Date” means the earlier of (x) the
Effective Date (as defined in the Registration Rights Agreement) of the initial
Registration Statement and (y) November 7, 2015.

 

(ee) “Installment Amount” means the sum of (A) (i) with respect to any
Installment Date other than the Maturity Date, the lesser of (x) $400,000 and
(y) the Principal amount then outstanding under this Note as of such Installment
Date, and (ii) with respect to the Installment Date that is the Maturity Date,
the Principal amount then outstanding under this Note as of such Installment
Date (in each case, as any such Installment Amount may be reduced pursuant to
the terms of this Note, whether upon conversion, redemption or otherwise), (B)
any Deferral Amount deferred pursuant to Section 8(d) and included in such
Installment Amount in accordance therewith, (C) and Accelerated Amount
accelerated pursuant to Section 8(e) and included in such Installment Amount in
accordance therewith and (D) in each case of clauses (A) through (C) above, the
sum of any accrued and unpaid Interest as of such Installment Date under this
Note, if any, and accrued and unpaid Late Charges, if any, under this Note as of
such Installment Date. In the event the Holder shall sell or otherwise transfer
any portion of this Note, the transferee shall be allocated a pro rata portion
of the each unpaid Installment Amount hereunder.

 

(ff) “Installment Conversion Price” means, with respect to a particular date of
determination, the lowest of (i) the Conversion Price then in effect and (ii)
80% of the quotient of (A) the sum of the VWAP of the Common Stock for each of
the three (3) lowest Trading Days during the twenty (20) consecutive Trading Day
period ending and including the Trading Day immediately prior to the applicable
Installment Date, divided by (B) three (3). All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during any such measuring period.

 

(gg) “Installment Date” means (i) the twenty-first (21st) Trading Day after the
Initial Installment Notice Due Date, (ii) then, (x) if the first Trading Day of
the calendar month immediately following the initial Installment Date occurs
less than twenty (20) Trading Days after the initial Installment Date, the first
Trading Day of the second calendar month immediately following the initial
Installment Date or (y) otherwise, the first Trading Day of the calendar month
immediately following the initial Installment Date, (iii) thereafter, the first
Trading Day of the calendar month immediately following the previous Installment
Date until the Maturity Date, and (iv) the Maturity Date.

 

(hh) “Interest Date” means, with respect to any given calendar month, (x) if
prior to the initial Installment Date or after the Maturity Date, the first
Trading Day of such calendar month or (y) if on or after the initial Installment
Date, but on or prior to the Maturity Date, such Installment Date, if any, in
such calendar month.

 

47

 

 

(ii) “Interest Rate” means eight percent (8%) per annum, as may be adjusted from
time to time in accordance with Section 2.

 

(jj) “Investor Note” means that certain promissory note of the Holder issued to
the Company at the Closing Date, pursuant to the Securities Purchase Agreement,
with an aggregate principal amount outstanding equal to the Restricted Principal
outstanding hereunder and secured by a cash amount set forth in a bank account
of the Holder (or its affiliates) at least equal to the Restricted Principal
outstanding hereunder.

 

(kk) “Investor Prepayment” means any Prepayment (as defined in the Investor
Note) of the Investor Note.

 

(ll) “Maturity Date” shall mean May 7, 2018; provided, however, the Maturity
Date may be extended at the option of the Holder (i) in the event that, and for
so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default or (ii) through the date
that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Fundamental Transaction Notice is delivered prior to the Maturity Date,
provided further that if a Holder elects to convert some or all of this Note
pursuant to Section 3 hereof, and the Conversion Amount would be limited
pursuant to Section 3(d) hereunder, the Maturity Date shall automatically be
extended until such time as such provision shall not limit the conversion of
this Note.

 

(mm) “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Subscription Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries”.

 

(nn) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(oo) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(pp) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) Indebtedness set forth on Schedule 3(s) to the Securities
Purchase Agreement, as in effect as of the Subscription Date, (iii) Indebtedness
secured by Permitted Liens or unsecured but as described in clauses (iv) and (v)
of the definition of Permitted Liens and (iv) up to $500,000 of aggregate
principal amount of Indebtedness incurred by the Company that is made expressly
subordinate in right of payment to the Indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Holder (the “Permitted
Subordinated Indebtedness”); provided that no Event of Default has occurred and
is continuing (or with the passage of time is reasonably expected to occur) at
the time of issuance of such Permitted Subordinated Indebtedness.

 

48

 

 

(qq) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or Indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, in either case, with respect to Indebtedness in an aggregate amount
not to exceed $250,000, (v) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, and (vii) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 4(a)(xii).

 

(rr) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(ss) “Post-Installment Conversion Shares” means that number of shares of Common
Stock that would be required to be delivered pursuant to Section 8 on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares.

 

(tt) “Pre-Installment Conversion Price” means, with respect to a particular date
of determination, the lower of (i) the Conversion Price then in effect and (ii)
80% of the quotient of (A) the sum of the VWAP of the Common Stock for each of
the three (3) lowest Trading Days during the twenty (20) consecutive Trading Day
period ending and including the Trading Day immediately preceding the date of
the delivery or deemed delivery of the applicable Installment Notice, divided by
(B) three (3). All such determinations to be appropriately adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during any such measuring period.

 

49

 

 



(uu) “Price Failure” means, with respect to a particular date of determination,
the VWAP of the Common Stock on any Trading Day during any Trading Day during
the twenty (20) Trading Day period ending on the Trading Day immediately
preceding such date of determination fails to exceed $0.25 (as adjusted for
stock splits, stock dividends, stock combinations, recapitalizations or other
similar transactions occurring after the Subscription Date). All such
determinations to be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during any such measuring period.

 

(vv) “Principal Market” means the OTCQB.

 

(ww) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Installment Notices with respect to any Installment Redemption and
the Change of Control Redemption Notices, and each of the foregoing,
individually, a “Redemption Notice.”

 

(xx) “Redemption Premium” means 125%.

 

(yy) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices, and the Installment Redemption
Prices, and each of the foregoing, individually, a “Redemption Price.”

 

(zz) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes and exercise of the Warrants, as
may be amended from time to time.

 

(aaa) “Restricted Principal” means, as of any given date, the difference of (i)
the Purchase Price (as defined in the Securities Purchase Agreement), less (ii)
the Cash Purchase Price (as defined in the Securities Purchase Agreement), less
(iii) all cash amounts paid to the Company (or paid at the Company’s direction)
in Investor Prepayments on or prior to such given date.

 

(bbb) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

50

 

 

(ccc) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes, as
may be amended from time to time.

 

(ddd) “Security Agreement” shall have the meaning as set forth in the Securities
Purchase Agreement.

 

(eee) “Subscription Date” means May 7, 2015.

 

(fff) “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(ggg) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(hhh) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(iii) “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 

(jjj) “Volume Failure” means, with respect to a particular date of
determination, the aggregate daily dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Principal Market on any Trading Days
during the ten (10) Trading Day period ending on the Trading Day immediately
preceding such date of determination (such period, the “Volume Failure Measuring
Period”), is less than $75,000 (as adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
occurring after the Subscription Date). All such determinations to be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such Volume
Failure Measuring Period.

 

(kkk) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

51

 

 

(lll) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 23. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

(mmm) “Warrants” has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.

 

32. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to the Holder contemporaneously with
delivery of such notice, and in the absence of any such indication, the Holder
shall be allowed to presume that all matters relating to such notice do not
constitute material, non-public information relating to the Company or any of
its Subsidiaries. Nothing contained in this Section 32 shall limit any
obligations of the Company, or any rights of the Holder, under Section 4(i) of
the Securities Purchase Agreement.

 

[signature page follows]

 

52

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  INFINITY ENERGY RESOURCES, INC.       By: /s/ Stanton E. Ross   Name: Stanton
E. Ross   Title: Chairman, President & CEO

 

53

 

 

EXHIBIT I



INFINITY ENERGY RESOURCES, INC.
CONVERSION NOTICE

 

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Infinity Energy Resources, Inc., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, $0.001 par value per share (the “Common
Stock”), of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.

 

  Date of Conversion:  

 

  Aggregate Principal to be converted:  

 

  Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges with
respect to such portion of the Aggregate Principal and such Aggregate Interest
to be converted:  

 

  AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:  

 

Please confirm the following information:  

 

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

  Installment Amount(s) to be reduced (and corresponding Installment Date(s))
and amount of reduction:  

 

[  ] Check here if all or any portion of the aggregate Principal being converted
includes any Restricted Principal. By checking this box, the Holder hereby
elects and agrees to effect an Investor Prepayment with respect to __________ of
aggregate principal outstanding under the Investor Note.

 

[  ] If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________   [ ] If this Conversion Notice is being delivered
with respect to an Additional Installment Conversion, check here if Holder is
electing to use the following Installment Conversion Price:____________   Please
issue the Common Stock into which the Note is being converted to Holder, or for
its benefit, as follows:

 

[  ] Check here if requesting delivery as a certificate to the following name
and to the following address:

   

  Issue to:                      

 

[  ] Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:  

 

  DTC Participant:  

 

  DTC Number:  

 

  Account Number:  

 

Date:


                Name of Registered Holder  

 





By:     Name:     Title:           Tax ID:           Facsimile:           E-mail
Address:  



 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

 



  INFINITY ENERGY RESOURCES, INC.

 

  By:     Name:     Title:  

 

 

 

 

